Citation Nr: 0723539	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to 
August 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 
2005 the veteran testified at a Board hearing.  In December 
2005 and February 2007 the Board remanded the issue for 
further development.  

It appears that in 2006 the veteran filed a claim for a total 
disability rating based on individual unemployability and the 
Board hereby brings this matter to the RO's attention.  


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
characterized by pain and tenderness.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's service-connected bilateral pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5276 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  During the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In a February 2007 VCAA letter, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, to include 
establishment of a disability rating and an effective date, 
as well as what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error as 
in the February 2007 letter the RO informed the appellant of 
the applicable laws and regulations regarding the claim, the 
evidence needed to substantiate such claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral pes planus 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's bilateral pes planus has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Diagnostic Code 
5276 provides for a noncompensable rating where symptoms are 
mild, and relieved by a built-up shoe or arch support.  For 
severe flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, 20 and 30 percent ratings (unilateral and 
bilateral, respectively) are assigned.  For pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliance, 30 and 50 percent ratings 
(unilateral and bilateral, respectively) are assigned.

The evidence has not demonstrated that the veteran is 
entitled to a rating higher than 30 percent for his service-
connected bilateral pes planus.  While the veteran has 
tenderness in his feet and his special shoes only have helped 
minimally, the totality of the evidence has not shown that he 
has marked pronation, extreme tenderness of plantar surfaces, 
marked inward displacement and severe spasm of the tendo 
achillis.  

A February 2002 VA examination, showed complaints of pain, a 
bunion of the right great toe was found with no tenderness 
and the left foot demonstrated only minimal reactive 
formation of the left great toe.  The examiner opined the 
right foot was moderate in disability and the left foot was 
not significantly disabling.  VA and private medical records 
from the 2000's reflected treatment for bilateral hammertoe 
deformity and hallux valgus.  The veteran's October 2003 VA 
examination reported the veteran was in pain and walked one 
to two miles per day as a custodian.  X-rays showed 
degenerative joint disease.  He had calluses on the right 
foot that were mildly tender, there was no marked pronation 
of the right foot.  Tenderness of the plantar surface of the 
feet was only around the calluses.  There was no inward 
displacement or spasm of the Achilles tendon on manipulation.  
The veteran continued to complain of pain during his July 
2005 VA examination.  Upon physical examination the veteran 
had moderate tenderness on the surface of the right foot, his 
various calluses on the right toe were mildly to severely 
tender.  Pronation of the right foot was moderate, there was 
no angulation of the Achilles tendon on the right but the 
tendon was tender to palpation.  The left foot bunion was 
only slightly tender.  The examiner opined the veteran had 
moderate tenderness and pain in his feet, particularly when 
he walks about 3 blocks or stands for more than 10 minutes.  
This interferes with his employment as a custodian.  
Alignment of both Achilles tendons was normal. 

In November 2005 the veteran underwent the following surgical 
procedures: lapidus procedure of the right foot, subtalar 
arthroereisis of the right foot, hammertoe repair of the 
right second, third, fourth toes.  During his March 2007 VA 
examination, he continued to complain of pain aggravated by 
prolonged walking and standing.  Physical examination of the 
right foot revealed tenderness of plantar metatarsal heads 
and longitudinal arch.  He had tender calluses and his 
Achilles tendon was intact and nontender.  The left foot 
manifested tenderness of plantar aspect of the metatarsal 
heads in the transverse arch.  The Achilles tendon was stable 
and nontender.  

Given the evidence as outlined above, the Board finds that a 
rating in excess of 30 percent for the veteran's bilateral 
pes planus is not merited.  It is noteworthy that the veteran 
works as a custodian at a post office, underwent foot surgery 
in 2005 and reported missing a significant amount of workdays 
between 2004 and 2005.  Nevertheless, during his most recent 
VA examination in March 2007, the veteran reported he missed 
6 to 8 days of work in the last year.  He continues to be 
employed by the post office, where he has worked for the past 
12 years.  The potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorder have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus is denied. 



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


